Citation Nr: 0526881	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for mild varus deformity of the left knee.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1972 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for mild varus deformity of the left knee with an 
evaluation of 10 percent.  The veteran requests a higher 
rating.

In November 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in a letter received at the RO in April 
2005, the veteran stated that he received further treatment 
at the VA medical centers in Bedford, Massachusetts and 
Jamaica Plain, Massachusetts and the Gloucester, 
Massachusetts VA outpatient clinic in April 2005.  He also 
asserted that his left knee disability had increased in 
severity and the RO did not have all pertinent evidence 
necessary to decide his claim.  He requested that those 
records be associated with the claims folder.  Review of the 
veteran's claims folder reveals that the most recent VA 
outpatient medical records are dated in March 2005.  
Therefore, the Board concludes that the outstanding VA 
outpatient medical records are necessary to determine the 
severity of the veteran's left knee disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
medical records from the Bedford, 
Massachusetts and Jamaica Plain, 
Massachusetts VA medical centers and the 
Gloucester, Massachusetts VA outpatient 
clinic from March 2005 to the present.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

